Citation Nr: 1707750	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  14-02 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for kyphoscoliosis lumbar spine with degenerative changes, to include as secondary to a service-connected right ankle disorder.   

2.  Entitlement to service connection for esophageal cancer. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1954 to November 1975.  The Veteran died in April 2014, and the appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Tiger Team at the Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the case was subsequently returned to the RO in St. Petersburg, Florida. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claims so that the appellant is afforded every possible consideration.

The appellant's representative made statements in his brief suggesting that a few documents may be incomplete or missing from the claims file.  A review of the record shows that documents pertinent to the appellant's claims are in fact missing from the claims file.  The September 2010 rating decision indicates that the Veteran was sent a Veteran's Claims Assistance Act (VCAA) letter dated January 27, 2010, and that treatment records from Dr. Elizabeth Kline, Cardiothoracic Surgery of Charleston, dated September 10, 2007, to November 28, 2007; Dr. Mark Nobel, Charleston GI Specialists, dated June 4, 2007, to January 28, 2010; Dr. Michael Goodman, Sacred Heart Medical Group, dated August 21, 2009, to January 7, 2010; and Dr. Fares Hakim, dated March 16, 2009, to November 6, 2009 were reviewed prior to rendering the decision.  However, these records are not associated with the claims file.  Additionally, the Veteran's VA Form 21-526 or other document establishing his claim of January 12, 2010, and a complete version of the November 30, 2013, Statement of the Case are not of record.  The Board cannot make a determination regarding the appellant's claims without ensuring that the necessary development is undertaken to locate and associate the missing documents with the claims file.  Therefore, a remand is warranted.

In addition, while the record contains etiological opinions as to both claims in a VA medical opinion in November 2013, and as to entitlement to service connection for esophageal cancer in October 2015, the Board finds that the November 2013 opinion did not fully address the secondary aspect of the claim for service connection for kyphoscoliosis lumbar spine with degenerative changes, to include as secondary to a service-connected right ankle disorder.  Therefore, while the claims are in remand status, an examiner should also be requested to provide an additional opinion as to whether kyphoscoliosis lumbar spine with degenerative changes was caused or aggravated by the Veteran's right ankle fusion, to include whether any change in gait resulting from the fusion caused or aggravated this disorder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Locate and associate with the claims file any and all missing documents, including but not limited to the following: The Veteran's VA Form 21-526 or other document establishing his claim of January 12, 2010, a complete version of the November 30, 2013, Statement of the Case, the January 27, 2010, VCAA notice letter; and treatment records from Dr. Elizabeth Kline, Cardiothoracic Surgery of Charleston, dated September 10, 2007, to November 28, 2007; Dr. Mark Nobel, Charleston GI Specialists, dated June 4, 2007, to January 28, 2010; Dr. Michael Goodman, Sacred Heart Medical Group, dated August 21, 2009, to January 7, 2010; and Dr. Fares Hakim, dated March 16, 2009, to November 6, 2009.  If these missing documents cannot be located, all reasonable attempts to reconstruct them should be made.  Also, incomplete documents should be obtained in complete form and associated with the claims file.  If the documents cannot be located or reconstructed, a formal finding to that effect should be made and associated with the claims file, and the appellant must be properly notified.

2.  Arrange to have the claims file reviewed by an appropriate examiner to determine whether the Veteran's kyphoscoliosis lumbar spine with degenerative changes was caused or aggravated by the Veteran's right ankle fusion.  

After review of the claims file, the examiner must opine as to whether the Veteran's kyphoscoliosis lumbar spine with degenerative changes was at least as likely as not (a) caused by; or (b) aggravated (i.e., permanently worsened beyond the normal progression of that condition) by the Veteran's service-connected right ankle fusion.  In terms of aggravation, the examiner should specifically address whether any altered gait resulting from the ankle fusion aggravated the Veteran's kyphoscoliosis lumbar spine with degenerative changes beyond its normal progression.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  After completing the above, and any other development deemed necessary, readjudicate the claims on appeal.  If the benefits requested on appeal are not granted in full, the appellant and her representative should be furnished a supplemental statement of the case and provided an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


